Case: 19-14575   Date Filed: 07/02/2020   Page: 1 of 8



                                                     [DO NOT PUBLISH]




            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-14575
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 4:17-cv-01944-MHH


TAMMY JEANEASE REEVES,

                                                           Plaintiff-Appellant,

                                 versus

COMMISSIONER, SOCIAL SECURITY ADMINISTRATION,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                      ________________________

                              (July 2, 2020)



Before MARTIN, LAGOA, and EDMONDSON, Circuit Judges.
              Case: 19-14575     Date Filed: 07/02/2020   Page: 2 of 8



PER CURIAM:



      In this social security case, Tammy Reeves appeals the district court’s order

denying Reeves’s motion -- under sentences four and six of 42 U.S.C. § 405(g) --

to remand her case to the Commissioner of Social Security. No reversible error

has been shown; we affirm.



I.    Background



      In September 2014, Reeves applied for a period of disability, disability

insurance benefits, and supplemental security income. In support of her claim of

disability Reeves submitted, in pertinent part, the opinions of two one-time

consultative medical examiners: (1) an October 2012 opinion of Dr. P and (2) a

June 2013 opinion of Dr. T.

      The Administrative Law Judge (“ALJ”) held a hearing on Reeves’s claim of

disability. In February 2017, the ALJ denied Reeves’s applications for benefits.

The ALJ noted that Reeves had four severe impairments: degenerative disc

disease, degenerative joint disease, obesity, and depression. The ALJ then

determined that Reeves had the residual functional capacity (“RFC”) to perform

                                         2
               Case: 19-14575     Date Filed: 07/02/2020   Page: 3 of 8



sedentary work with certain limitations. Considering Reeves’s age, education,

work experience, and RFC (together with the vocational expert’s testimony), the

ALJ found that Reeves could perform work in the national economy and, thus, was

not disabled. The ALJ summarized the opinions of Drs. P and T but afforded those

opinions little weight: the opinions were unsupported by objective medical

evidence in the record.

      The Appeals Council denied Reeves’s request for review of the ALJ’s 2017

decision. Reeves then sought review in the district court, Reeves claimed that the

ALJ’s 2017 decision was not based on substantial evidence. Reeves argued that

the ALJ (1) failed to consider adequately Reeves’s testimony that her medications

made her drowsy; (2) failed to state with sufficient clarity the grounds for affording

little weight to the opinions of Drs. P and T; and (3) posed a hypothetical question

to the vocational expert that failed to reflect Reeves’s drowsiness or the limitations

supported by the opinions of Drs. P and T.

      While Reeves’s appeal was pending in the district court, Reeves moved to

remand the case to the Commissioner pursuant to sentences four and six of section

405(g). Reeves asserted that a sentence-four remand was warranted because the

ALJ had “repudiated” the medical opinions of Drs. P and T and, thus, the ALJ’s

decision was unsupported by substantial evidence. Reeves also asserted that a

                                          3
              Case: 19-14575     Date Filed: 07/02/2020    Page: 4 of 8



sentence-six remand was warranted based on new evidence: (1) a March 2019

favorable ALJ decision finding Reeves disabled as of 13 October 2017; and (2) a

2018 medical opinion of Dr. O.

      In September 2019, the district court issued the order that is the subject of

this appeal. The district court first denied Reeves’s motion to remand. The district

court then reviewed the ALJ’s 2017 decision on the merits and determined that the

ALJ’s denial of benefits was supported by substantial evidence in the record.

      Reeves now appeals the district court’s decision. In her appellate brief,

Reeves raises no challenge to the ALJ’s 2017 denial of benefits or to the district

court’s determination that substantial evidence supported the ALJ’s 2017 decision.

Reeves, instead, challenges only the district court’s denial of her motion to remand.



II.   Discussion



      We review de novo the district court’s decision. Ingram v. Comm’r of Soc.

Sec. Admin., 496 F.3d 1253, 1260 (11th Cir. 2007).

      Under 42 U.S.C. § 405(g), a district court reviewing the Commissioner’s

final decision in a social security case has available two methods -- under




                                          4
               Case: 19-14575     Date Filed: 07/02/2020    Page: 5 of 8



“sentence four” and under “sentence six” -- for remanding a case to the

Commissioner. Ingram, 496 F.3d at 1261.



      A.     Sentence-Four Remand



      Sentence four of section 405(g) authorizes the district court “to enter, upon

the pleadings and transcript of the record, a judgment affirming, modifying, or

reversing the decision of the Commissioner of Social Security, with or without

remanding the cause for a rehearing.” 42 U.S.C. § 405(g). To remand under

sentence four, “the district court must either find that the decision is not supported

by substantial evidence, or that the Commissioner (or the ALJ) incorrectly applied

the law relevant to the disability claim.” Jackson v. Chater, 99 F.3d 1086, 1092

(11th Cir. 1996). A sentence-four remand order must “accompany a final

judgment affirming, modifying, or reversing the administrative decision.”

Melkonyan v. Sullivan, 501 U.S. 89, 101-02 (1991).

      On appeal, Reeves argues that the district court committed a legal error by

assuming that the court lacked authority to remand under sentence four absent a

final judgment. We disagree. In denying Reeves’s motion for a remand under

sentence four, the district court said these words: “Reeves asks the Court to remand

                                           5
               Case: 19-14575     Date Filed: 07/02/2020   Page: 6 of 8



before reaching a substantive decision, so sentence four does not provide a vehicle

for remand.” The district court’s statement -- that a sentence-four remand is

unavailable without a substantive decision on the merits -- is correct as a matter of

law. See id.

      Reeves also asserts that she in fact sought a sentence-four remand in

conjunction with a substantive ruling on the ALJ’s denial of benefits. To the

extent the district court misconstrued the relief sought by Reeves, however, Reeves

has still failed to establish that a sentence-four remand was warranted in this case.

      The district court addressed the merits of Reeves’s arguments challenging

the ALJ’s 2017 decision. The district court determined that the ALJ’s 2017

decision was supported by substantial evidence: a determination Reeves has not

challenged on appeal. Nor has Reeves (in the district court or in this Court)

contended that the ALJ or the Commissioner applied incorrectly the applicable

law. Absent a conclusion that the ALJ’s decision was unsupported by substantial

evidence or that the ALJ applied incorrectly the law, Reeves was unentitled to a

sentence-four remand. See Jackson, 99 F.3d at 1092.




                                          6
                Case: 19-14575    Date Filed: 07/02/2020   Page: 7 of 8



      B.       Sentence-Six Remand

      Under sentence six of section 405(g), a district court may remand a case to

the Commissioner for consideration of newly discovered evidence. To obtain a

remand under sentence six, a claimant must demonstrate that “(1) there is new,

noncumulative evidence; (2) the evidence is ‘material,’ that is, relevant and

probative so that there is a reasonable possibility that it would change the

administrative result, and (3) there is good cause for the failure to submit the

evidence at the administrative level.” Hunter v. Comm’r of Soc. Sec. Admin., 808

F.3d 818, 821 (11th Cir. 2015) (citing Caulder v. Bowen, 791 F.2d 872, 877 (11th

Cir. 1986)).

      The district court denied Reeves’s motion for a sentence-six remand based

on new evidence. First, the district court explained -- correctly -- that the ALJ’s

2019 favorable benefits determination constituted no new evidence for purposes of

section 405(g). We have said that a later favorable ALJ decision constitutes no

new and material evidence warranting a sentence-six remand. Id. at 822

(explaining that “the mere existence of a later favorable decision by one ALJ does

not undermine the validity of another ALJ’s earlier unfavorable decision or the

factfindings upon which it was premised.”).




                                           7
              Case: 19-14575     Date Filed: 07/02/2020   Page: 8 of 8



      The district court also determined that Dr. O’s 2018 medical opinion -- that

Reeves was disabled in January 2018 and that her conditions had worsened -- was

no material evidence warranting a sentence-six remand because nothing indicated

that Reeves’s functional impairments (observed by Dr. O in 2018) existed before

the ALJ’s 2017 decision. In reviewing an ALJ’s decision about whether a claimant

is entitled to benefits, we consider only evidence of the claimant’s condition before

the date of the ALJ’s decision. See Wilson v. Apfel, 179 F.3d 1276, 1279 (11th

Cir. 1999) (explaining that a doctor’s opinion about the claimant’s condition one

year after the ALJ’s decision was not probative of whether the claimant was

disabled during the pertinent time). Nothing evidences (nor does Reeves argue)

that the functional limitations observed by Dr. O in 2018 existed before February

2017. The district court thus determined correctly that Dr. O’s 2018 opinion was

not pertinent to the ALJ’s 2017 determination about whether Reeves was disabled.

      We conclude that a remand under either sentence four or sentence six was

not warranted in this case; we affirm.

      AFFIRMED.




                                          8